Citation Nr: 9933536	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-06 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for asthma. 

2.  Entitlement to a compensable rating for scar 
postoperative right inguinal hernioplasty.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from November 1957 to November 
1959.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the October 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied a 
compensable rating for service-connected scar, postoperative 
right inguinal hernioplasty.  The appeal also arises from the 
June 1996 rating decision which denied service connection for 
asthma.  A hearing was held on February 11, 1998, in 
Washington, D.C., before the member of the Board rendering 
the determination in this claim.  


FINDINGS OF FACT

1.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that he 
has chronic asthma which was present in service or is 
otherwise related to military service.
 
2.  Residual scar of right inguinal hernioplasty is not shown 
to be poorly nourished and subject to repeated ulceration, or 
demonstrably tender and painful, or to impair the function of 
any related body part.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for asthma.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).

2.  Postoperative scar of right inguinal hernioplasty is not 
compensably disabling in accordance with any applicable 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, and 4.118, 
Codes 7803, 7804, and 7805 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show the veteran underwent surgical 
repair of right inguinal hernia in August 1959.  The report 
of his September 1959 physical examination for separation 
from service reflects a 4 inch right inguinal hernioplasty 
scar.  No abnormalities of the lungs were noted on clinical 
evaluation.  Clinical records dated in October 1959 reflect 
that the veteran was seen with marked increase in respiratory 
rate and he was apprehensive.  The onset of difficulty with 
respiration had reportedly occurred four days earlier, when 
his symptoms were diagnosed as asthma.  The impression was 
acute asthma.  Medication was prescribed.  Three days later 
the veteran's lungs were clear and he was having no 
difficulty.  He was returned to course.  

By a rating action in December 1959 service connection was 
granted for scar, postoperative, right inguinal hernioplasty, 
evaluated as noncompensably disabling.  A rating regarding 
service connection for asthma was deferred at that time, 
pending medical examination.  Later in December 1959 the 
veteran was notified of a scheduled VA examination, but 
apparently did not report for examination.  By letter of 
February 1960 the veteran was notified that inasmuch as he 
had failed to report for the scheduled examination, the RO 
would take no further action regarding service connection for 
asthma unless the veteran informed VA of his willingness to 
report for examination.  There record reflects no indication 
that the veteran was advised of appellate right regarding his 
claim.  

VA chest x-rays conducted in October 1992 reflected slight 
thoracic scoliosis convexity toward the right.  There were 
very small fibrogranulomatous changes involving both lung 
fields presumably the residuals of previous inflammatory 
disease (residual of military tuberculosis ?).  Clinical 
correlation was requested and follow-up chest films were 
suggested in three to four months to evaluate for stability 
of the pulmonary changes.  The report of x-rays conducted in 
May 1993 reflect essentially no change since October 1992.  

The veteran was admitted to a private hospital for an 
unrelated condition from July 1993 to August 1993.  The 
report of his physical examination at that time reflects that 
his lungs were clear and there was a scar from inguinal 
hernia repair on the right.  A VA medical records dated in 
October 1993 also notes that when the veteran was 
hospitalized for unrelated problems he had no complaint of 
chest pain or shortness of breath, and his lungs were clear 
to auscultation.  October 1993 chest x-rays demonstrated the 
lungs were clear of focal infiltrates and expanded 
bilaterally.  Fibronodular scarring was seen in the lungs, 
particularly in the apices bilaterally.  Compared to the 
prior study in May 1993 there was no interval change.  

In a handwritten statement signed by the veteran in September 
1995 he related that he had undergone hernia repair during 
service with "excellent results to this day."

VA medical records dated in September 1995 reflect that when 
the veteran was treated for unrelated problems, he complained 
of shortness of breath, wheezing and chest congestion, 
particularly at night.  It was noted the veteran had a 
history of asthma with no treatment for several years.  
Objective examination revealed the veteran was in no acute 
respiratory distress.  The assessment was category three 
breath sounds, clear bilaterally, oxygen saturation 
96 percent.  

VA outpatient treatment records dated in December 1996 and 
June 1997 reflect that that veteran's lungs were clear to 
auscultation.  In October 1997 and February 1998 mild chronic 
obstructive pulmonary disease (COPD) was noted.  The veteran 
used an inhaler as needed.  

When the veteran testified at his personal hearing before the 
Board in February 1998, he related that he had continued to 
suffer from asthma from the time of service to the present.  
Although he had not sought medical attention until 
approximately five years prior to the hearing, he had 
reportedly self medicated for years.  He also was treated by 
various private medical doctors, but could not recall their 
names.  

On a routine check-up conducted in April 1998 the veteran 
stated he still had shortness of breath on exertion and at 
rest.  The examiner noted COPD, chronic sinusitis, and 
rhinitis.  It was recorded that the veteran smoked for a year 
to five years, not constantly.  He had lots of postnasal 
discharge and nasal congestion, as well as nasal erythema and 
mucoid discharge.  

The report of the VA examination for respiratory disease 
conducted in June 1998 reflects that the claims folder was 
not available to the examiner at that time.  On physical 
examination the veteran appeared to be restless and easily 
agitated with no acute respiratory problem.  Evaluation of 
the respiratory system revealed the ribcage was symmetrical 
and moving with no restriction.  There was no evidence of 
kyphosis or scoliosis in the chest wall noted to restrict 
breathing, and no indication of pectoris excavatum or other 
ribcage deformity.  On percussion the lungs were clear in 
both sides of the chest.  No wheezes or rales were noted on 
auscultation of the lungs.  There was no pleural effusion 
during examination.  Breath sounds were audible throughout 
both lungs.  Chest x-rays reflected multiple stones and 
fibrocalcific densities scattered throughout the lungs 
indicating old granulotomous disease.  A computerized 
tomography (CT) scan of the chest also indicated old 
granulotomous disease.  Pulmonary function tests and blood 
gases were within normal limits.  The diagnoses were old 
healed granulotomous lesion of the lung fields, asymptomatic, 
and history of asthma.  The present history was not 
compatible with asthma or asthma attacks.  The veteran had 
episodes of allergic rhinitis which responded to nasal spray.  
VA dermatological examination also conducted in June 1998 
revealed old surgical scars.  

In a May 1999 addendum report issued by the June 1998 VA 
respiratory examiner after review of the claims folder, it 
was reiterated that on June 1998 examination pulmonary 
function tests and blood gases were normal.  Chest x-rays and 
CT scan of the chest revealed old granulomatous disease in 
both lung fields, otherwise normal chest and heart.  The 
diagnoses were 1. old healed granulomatous lesion of lung 
fields, asymptomatic, 2. History of asthma.  The examiner's 
opinion remained unchanged that the present history again was 
not considered compatible with asthma, or asthma attacks, but 
that the veteran had episodes of allergic rhinitis that 
responded to nasal spray.  The veteran had one episode of 
bronchospasm in service which subsided after a few days of 
treatment, with no further record of respiratory trouble 
during the remaining term of service or many years after 
discharge.  The only abnormality currently was x-rays of old 
granulomatous disease without clinical evidence of pulmonary 
pathology.  

In May 1999 the veteran failed to report for a VA examination 
regarding the residual scar of right inguinal hernioplasty.  
Although he received notice of the scheduled examination the 
veteran replied that he was "critical" and unable to 
attend. 

Entitlement to Service Connection for Asthma

As an initial matter the 1960 administrative decision 
regarding service connection for asthma is not considered a 
final rating action on the issue.  Accordingly the claim for 
service connection has been considered by the RO and will be 
reviewed by the Board without regard to the need for new and 
material evidence to reopen the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  Certain specified 
chronic diseases, shall be service-connected, although not 
manifest during service, if they become manifest to a degree 
of 10 percent or more within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claim for service connection is 
well grounded.  In order for him to meet this burden, the 
claimant must submit evidence sufficient to justify a belief 
that his claims are plausible. 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).

A plausible or well grounded claim for service connection 
requires competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in- service injury or disease and the current 
disability (medical evidence). Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet.App. 498 (1995).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet.App. 498.  

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet.App.  359 
(1995).  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  In 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post service 
symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.   

The evidence in this case reflects a medical diagnosis of a 
respiratory disability.  Thus the first element of a 
plausible claim is present.  Further, service medical records 
reflect an acute episode of asthma.  Nevertheless, the 
veteran has not presented any medical evidence or opinion to 
demonstrate a nexus between any currently diagnosed disorder 
and disease noted during military service. 

Although evidentiary assertions by the veteran must be 
accepted as true for the purpose of determining whether a 
claim is well-grounded, the exception to this principle is 
where the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  This exception applies to the lay assertions by the 
veteran that there is an etiological link between a current 
respiratory disorder and symptoms during service, because lay 
persons (i.e., persons without medical training or expertise) 
are not competent to offer opinions concerning medical 
causation.  Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit 
v. Brown, 5 Vet.App. 91 (1993); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  In the absence of any medical evidence 
of an etiological link between current symptoms and active 
service, the claim for service connection for asthma is not 
plausible and must be denied as not well-grounded.  


Entitlement to an Increased Evaluation for Scar Postoperative 
Right Inguinal Hernioplasty

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating. Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practically be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§§ 4.1, 4.2, and 4.10.  In accordance with 38 C.F.R. § 4.7, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 
38 C.F.R. § 4.31.  Under 38 C.F.R. § 4.3 any reasonable doubt 
regarding the current level of the veteran's disability must 
be resolved in his favor.  

The evaluation of scars is governed by the provisions of 
three diagnostic codes under  38 C.F.R. § 4.118.  Pursuant to 
Diagnostic Code 7803, scars, that are superficial, and poorly 
nourished, with repeated ulceration, warrant a 10 percent 
disability rating.  Superficial scars that are tender and 
painful on objective demonstration are rated as 10 percent 
disabling under Diagnostic Code 7804.  Pursuant to Diagnostic 
Code 7805, other scars are rated on limitation of function of 
the part affected.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, when the examination was 
scheduled in conjunction with a claim for increase, the claim 
shall be denied. Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member. 38 C.F.R. § 3.655 
(1999). 

Inasmuch as the veteran did not report for his scheduled VA 
examination, any evidence which might have been obtained from 
that evaluation is not available for rating his postoperative 
scar.  The evidence of record does not reflect tenderness, 
ulceration, or impairment of a related body part, associated 
with the service-connected scar.  Accordingly, the record 
presents no evidentiary basis for a compensable rating.    


ORDER

The claim for service connection for asthma is denied as not 
well-grounded.

A compensable rating for postoperative scar of right inguinal 
hernioplasty is denied.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals


 

